Broyles, C. J.,
dissenting. IJnder the Civil Code (1910), § 2878, as amended by the act of 1910 (Ga. L. 1910, p. 55) and the act of 1913 (Ga. L. 1913, p. 54), and under the decisions of the Supreme Court in Atlanta Loan & Saving Co. v. Norton, 149 Ga. 805 (102 S. E. 536), and of this court in the same case, 24 Ga. App. 771 (102 S. E. 539), the plaintiff was “a like association” to building and loan associations within the meaning of the act of 1913. The defendant’s answer was properly stricken. In my opinion, the court did not err in directing a verdict in favor of the plaintiff for the principal, interest, and court costs, but erred in including therein attorney’s fees. I think the judgment *738should be affirmed on condition that the plaintiff write off from the judgment the amount found for attorney’s fees.